          Case 3:16-po-00464-KJN Document 10 Filed 07/10/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL J. TAYLOR
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 3:16-po-00464-KJN
12                    Plaintiff,                    STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13             v.
14    MICHAEL J. TAYLOR,                             DATE:          August 19, 2020
                                                     TIME:          9:00 A.M.
15                    Defendant.                     JUDGE:         Hon. Kendall J. Newman
16
              On January 30, 2020, Michael J. Taylor appeared in magistrate court in this district for
17
     his initial appearance on the single charge in the citation, a violation of 36 C.F.R. 261.59(d)
18
     (driving on a suspended license). In light of the pending case at 2:19-cr-173-WBS, charging Mr.
19
     Taylor with a violation of 18 U.S.C. §2250(a), the parties hereby stipulate that the status
20
     conference scheduled for August 19, 2020 be vacated and be continued to October 7, 2020 at
21
     9:00 A.M.
22
     //
23
24
     //
25
26
     //
27
28
      Stipulation and [Proposed] Order                -1-
      to Continue Status Conference
       Case 3:16-po-00464-KJN Document 10 Filed 07/10/20 Page 2 of 3



1    The defense is in need of time for independent investigation of the facts of the single charge in
2    the felony matter, and the parties are in need of time to discuss a possible resolution of both
3    matters.
4
5    DATED: July 9, 2020                   Respectfully submitted,
6
                                                   HEATHER E. WILLIAMS
7                                                  Federal Defender

8                                                  /s/ Hannah R. Labaree
                                                   HANNAH R. LABAREE
9
                                                   Assistant Federal Defender
                                                   Attorney for MICHAEL J. TAYLOR
10
11   DATED: July 9, 2020                           McGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   By: /s/ Shelley Weger
13                                                 SHELLEY WEGER
                                                   Assistant United States Attorney
14
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -2-
      to Continue Status Conference
       Case 3:16-po-00464-KJN Document 10 Filed 07/10/20 Page 3 of 3



1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the status conference, currently set
5    for August 19, 2020, at 9:00 A.M., be VACATED and CONTINUED to October 7, 2020, at 9:00
6    A.M., in front of this Honorable Court.
7    Dated: July 10, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order               -3-
      to Continue Status Conference
